February13. 1976



The Honorable Fratis  L. Duff              Opinion No. Ii-780
Director, Texas Department of
     Health Resource8                           Application of the
1100 Went 49th Street                      &    Meetings Act to the
Austin, Texan  78756                       Medical Advi8ory Board
                                           cr8ated by article 6667b,
                                           V.T.C.S.

Dear   Doctor    Duff:
     You have regue~rted our opinion regarding the applicabil-
ity of the Open Meeting8 Aot, article 6252-17, V.T.C.S., to
the Uedical Advi8ory Board. The principal function of the
Board, which ie created by rection 2lA of article 6687b,
V.T.C.S., ir to adviw the T8xa8 Department of Public Safety
a8 to the medical condition of persona making applicstion
for a driver'8 licenre.   The 8tatute e8tablishing the Board
provide8:

                     Sec. 21A.   (a)  No member of zany
                Medical Advirory  Board 8erving and
                advi8ing the Department and all other
                pereonr making examination8 for or on
                recommendetion bf the member8of the
                Board 8hall be held liable for their
                opinion8 8nd recommendation8.
                      (b) Report8 received or made by
                any euch Board, or it8 mmber8, for the
                purpo8e of determining the medical
                condition of an applicant are for the
                confidenti&l ~86 of the Board or the
                Department and a8 8uch are privileged
                information md may not be divulged to




                                 p. 3292
The Honorable   Fratie L. Duff - page 2 (H-780)



          any person or U8ed h8 evidence in any
          trial except that the report8 may be
          admitted in proceeding8 under Section 22
          and Section 31, and any pereon conducting
          an examination pursuant to the requeet
          of the Board may be compelled to teetify
          concerning hi8 Ob89rVhtiOn8 and finding8
          in such proceedings.
                (c) The Medical Advieory Board
          ahall be compri8ed of licensed phyei-
          ciane (including phy8iCihn8 specialty-
          board-qualified in internal medicine,
          p8ychihtry, neurology, phyeical medicine,
          and ophthalmology) appointed by the State
          Health Conanieeioner from individual8
          jointly recommended by the Tax&8 State
          Department of Health and the T9Xh8
          Medical Society, and optometrist8
          appointed by the State Health Commis-
          oioner from individual8 jointly recom-
          mended by the T9Xh8 State Department of
          Health and the Tt3Xh8 Optometric Associ-
          ation.

                Any three (3) member8 can act on
          any case or question submitted by the
          ~Texas Department of Public Safety.

     The Open Meetings Act is applicable   to

          any deliberation between a quorum of
          member8 of 8 governmental body at which
          any public businers or public policy
          over which the governmental body has
          supervision or control.ie di8CU889d or
          coneidered, or at which any formal
          action ie taken.  V.T.C.S. art. 6252-17,
          s la.




                              p. 3293
The Honor8ble Frati8 L. Duff - page 3       (H-780)



     It ie apparent that, during any portion of a meeting in
which the Board is considering "reports. . .received for the
purpose of determining the medical condition of an applicant,"
the Board muat meet in closed se88ion, since these report8
are expreeely made confidential by section  21A of article
6687b. Such proceeding8 therefore do not involve "deliber-
ation between a quorum of members of a governmental body at
which any ublic bU8ine88. . .iS di8CU88ed," and, h8 a
reeult, are no
          E--f-. meetings" a8 defined in the Open Meeting8
Act. Attorney General Opinion H-223 (1974). -m See al80
Attorney General Opinion H-404 (1974).

     As to those portion8 of the Board'8 meeting8 at which
matter8 other than those made confidential by etatute are
di8cussed, the applicability of the Open Meeting8 Act depend8
upon whether the Board exercise8 supervision or control,
either actual or implied, over public bUSine88 or policy.
Attorney General Opinion H-772 (1976). It would appear that
the Board ie merely 8n advieory body lacking any supervisory
control over public bU8in988.  If 80, the Open Meeting8 Act
is not applicable to it8 proceedinga.   If, on the Other hand,
the Board doe8 exercise such authority, it must comply with
the requirement8 of the Open Meeting8 Act.

                      SUMMARY

          While the Medical Advisory Board is con-
          eidering information expressly made con-
          fidential by 8tatute, it i8 not subject
          to the provision8 of the Open Meeting8
          Act. During the Board'8 consideration
          of other matters, it i8 8Ubject to the
          Act only if it is exercieing supervision
          or control over public bU8ine88 or policy.

                                firy   truly your8,




                                 Attorney   General of Texas




                                p. 3294
    The Honorable Fratir   L. Duff - page 4 (H-780)



    APPROVED:




h




    Opinion Comnittee




                                  p. 3295